82765: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-27210: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 82765


Short Caption:WARNER, III VS. DIMARTINICourt:Supreme Court


Related Case(s):83815


Lower Court Case(s):Clark Co. - Eighth Judicial District - D598602Classification:Civil Appeal - Family Law - Other


Disqualifications:Case Status:Disposition Filed/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:04/29/2021 / Shirinian, AraSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantAlfred R. Warner, IIIRobert W. Lueck
							(Robert W. Lueck, Ltd.)
						


RespondentAnnie Laurie DimartiniRhonda L. Mushkin
							(Mushkin & Rosenblum, Chartered)
						Beth I. Rosenblum
							(Mushkin & Rosenblum, Chartered)
						





Docket Entries


DateTypeDescriptionPending?Document


04/14/2021Filing FeeFiling Fee due for Appeal. (SC)


04/14/2021Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)21-10757




04/14/2021Notice/OutgoingIssued Notice to File Case Appeal Statement/Civil. Due date: 10 days. (SC)21-10759




04/14/2021Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days. (SC)21-10762




04/19/2021Notice of Appeal DocumentsFiled Confidential Civil Cover Sheet. (SEALED) (SC)


04/27/2021Filing FeeFiling Fee Paid. $250.00 from Robert W. Lueck.  E-Payment Ref. no. 21042740975563. (SC)


04/28/2021Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. Docketing Statement mailed to counsel for appellant - due: 21 days. (SC)21-12131




04/28/2021Order/ProceduralFiled Order Directing Appellant to File Case Appeal Statement. To date, appellant has failed to comply with this court's notice.  Appellant shall, within 7 days from the date of this order, file the case appeal statement with the Supreme Court Clerk's Office.  (SC)21-12160




04/28/2021Notice of Appeal DocumentsFiled Response to April 28, 2021 Order (Case Appeal Statement). (SC)21-12241




04/29/2021Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian. (SC)21-12255




05/10/2021Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for May 27, 2021, at 1:00 pm. (SC).21-13328




05/20/2021Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC)21-14482




05/20/2021Docketing StatementFiled Appellant's Civil Docketing Statement. (REJECTED PER NOTICE FILED ON 5/20/21) (SC)


05/20/2021Notice/OutgoingIssued Notice of Deficient Docketing Statement. Corrected docketing statement due: 5 days. (SC)21-14605




05/24/2021Docketing StatementFiled Docketing Statement Civil Appeals. (SC)21-14783




06/01/2021Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter. (SC)21-15571




06/09/2021Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 14 days transcript request; 90 days opening brief and appendix. (SC)21-16479




09/16/2021MotionFiled Appellant's Motion for Voluntary Dismissal. (SC)21-26854




09/21/2021Order/DispositionalFiled Order Dismissing Appeal. Cause appearing, appellant's motion for a voluntary dismissal of this appeal is granted. "This appeal is dismissed." Case Closed/No Remittitur Issued.21-27210





Combined Case View